Citation Nr: 0840477	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  03-02 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for tinnitus.
  
3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for bilateral foot 
disability. 

5.  Entitlement to service connection for groin disability.  
  
6.  Entitlement to service connection for residuals of 
pneumonia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The veteran had active service from October 1962 until 
October 1964.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Los Angeles, California.   A Travel Board hearing was held 
before a different Veteran's Law Judge from the undersigned 
in July 2006.  Then in December 2006 the case was remanded to 
the RO for further development.  

As the judge who conducted the July 2006 hearing is no longer 
with the Board, the veteran was offered the opportunity to 
have a new hearing in March 2008.  The veteran opted for the 
new hearing and as a result, the case was again remanded in 
May 2008 so the new hearing could be scheduled.  The new 
hearing was then held in September 2008.   

The issues of entitlement to service connection for tinnitus, 
bilateral knee disability, bilateral foot disability, groin 
disability and  pneumonia are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action is required on his part.  



FINDING OF FACT

Varicose veins did not become manifest in service and are not 
shown to be related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
varicose veins are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A January 2007 letter provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
service medical records, along with available VA and private 
medical evidence.  The Board has also considered whether a VA 
medical examination is necessary for proper adjudication of 
the veteran's claims for service connection for varicose 
veins.  An examination or opinion is necessary if the 
evidence of record (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  Regarding the veteran's claim for varicose 
veins, the record does not establish that he had this problem 
during service.  Service medical records are negative for any 
mention of varicose veins and at his September 2008 Board 
hearing the veteran affirmatively indicated that he did not 
notice the manifestation of varicose veins during service.  
The veteran did speculate that perhaps the varicose veins 
were related to his alleged frostbite in service.  The Board 
finds, however, that this is simply non-specific lay 
speculation, which does not meet even the low threshold for 
evidence indicating that a current disability (i.e. varicose 
veins) may be associated with an event or injury in service 
(i.e. frostbite).  See Mclendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  Notably, this assertion is not medical 
evidence suggestive of a nexus or credible lay evidence of 
"continuity of symptomatology."  Mclendon, 20 Vet. App. 79, 
83.  

The veteran has also vaguely asserted that he noticed a small 
enlargement of a vein in his foot after his frostbite in 
service; that over the years, his veins started surfacing and 
started to get larger; and that the veins were fully varicose 
as of 1995, at which point he sought treatment for them.   
The Board does not find this assertion to be credible lay 
evidence of continuity of varicose vein symptomatology.  
Although the Court of Appeals for Veterans Claims (Court) has 
recognized that a lay person is competent to identify veins 
that are "unnaturally distended or abnormally swollen or 
tortuous," it has not found that a layperson is competent to 
identify earlier stages of varicose veins (i.e. "exhibiting 
tense superficial veins").  Barr v. Nicholson, 21 Vet. App. 
303, 309.  Accordingly, given that the veteran's assertion 
pertaining to continuity of symptomatology from service until 
1995 must be viewed as an attempt to identify an earlier 
stage of varicose veins, it does not constitute credible lay 
testimony.  Barr, 21 Vet. App. 303, 309; Mclendon, 20 Vet. 
App. 79, 83.  In summary, given that the record does not 
contain evidence, which indicates an association between 
service and current disability in the form of either medical 
evidence suggestive of a nexus or credible lay evidence of 
continuity of symptomatology; and given that the evidence or 
record does not establish that varicose veins became manifest 
in service, a VA examination is not necessary.    

The veteran has not identified any additional, obtainable 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.  




II.  Factual Background

Service medical records do not reveal any findings, reports 
or complaints of varicose veins.  On September 1964 
separation examination all systems were found to be normal, 
including the vascular system.

In a June 2001 statement, the veteran noted that the veins on 
his left leg had begun to contract about fourteen years ago 
and they had grown larger and more serpentine since then.  

In a January 2005 statement the veteran indicated that he was 
with the 101st Airborne during service and made over 50 
parachute jumps.  

At the July 2006 Travel Board hearing the veteran testified 
that he thought his varicose veins developed as a result of 
him having over 50 jumps as a paratrooper.  On each jump he 
would hit the ground pretty hard.  As treatment for the 
varicose veins he would wear support stockings.

In a January 2007 statement the veteran indicated that he had 
crawling, pin sticking, and sharp stabbing pains due to his 
enlarged veins.  He would elevate his feet above his heart to 
relieve the pressure. 

At his September 2008 Board hearing the veteran testified 
that he did not have varicose veins during service.  During 
service he only noticed that a vein in his foot had gotten a 
little bigger after the thawing out period following his 
frostbite.  Over the years, his veins started surfacing and 
then they started to get larger.  He did not seek any 
treatment for the problem until 1995 when he saw a vein 
surgeon. The only thing the surgeon  prescribed was support 
stockings, to improve circulation.  He also advised the 
veteran that he could have cosmetic surgery to "strip" the 
veins.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The evidence of record does not establish that the veteran's 
varicose veins became manifest in service.  38 C.F.R. § 
3.303; Hickson, 12 Vet. App. 247, 253 (1999).    Service 
medical records do not show any reports or findings of 
varicose veins and the veteran has affirmatively indicated 
that his varicose veins did not appear until after service.  
Also, the evidence does not establish that the veteran's 
varicose veins are related to service.  Id., Hickson, 12 Vet. 
App. 247, 253 (1999).  The veteran has affirmatively 
attributed the development of his varicose veins to either 
his history of multiple parachute jumps in service or to his 
reported frostbite in service.  There is no medical evidence 
of record to support either of these attributions, however, 
and as the veteran is a layperson, his allegations are not 
competent evidence of a medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, as 
explained above, a medical examination is not necessary in 
this case.  Further, as explained in Remand below, there may 
be outstanding available treatment records, which may be 
pertinent to some of the veteran's claims.   The Board finds, 
however, that such records would not be pertinent to the 
instant claim as the veteran has affirmatively indicated that 
he did not seek medical attention for varicose veins until 
1995 and has not alleged that any medical professional has 
found that his varicose veins are related to his military 
service.  Accordingly, acquisition of such records could have 
no effect on the disposition in this case.

Given that it is not established that the veteran's varicose 
veins became manifest in service or that they are related to 
service, service connection for varicose veins is not 
warranted.  


ORDER

Entitlement to service connection for varicose veins is 
denied.  


REMAND

In the December 2006 Remand, the Board instructed the RO to 
contact the veteran and solicit any necessary authorization 
to obtain private treatment records from Inglewood Radiology, 
UCLA Harbor General Hospital, Martin Luther King Hospital and 
Watts Health Foundation.  In response the RO issued a January 
2007 letter where it requested that the veteran provide VA 
authorizations so that the RO could attempt to obtain records 
from these facilities.  It does not appear that the veteran 
responded to this request.  As the case must be remanded 
anyway, the RO should again request that the veteran provide 
authorizations so that any pertinent, outstanding records may 
be obtained from these facilities.  As the veteran also 
indicated at his September 2008 hearing that he received 
treatment at "Harvard General" for some of his claimed 
disabilities, the RO should also request that the veteran 
provide authorization for records to be obtained from this 
facility.  If the veteran does not provide any of the 
requested authorizations, the RO should document this in the 
record.    

In regard to the veteran's claim for tinnitus, the December 
2006 Remand instructed the RO to schedule the veteran for an 
audiological evaluation to determine whether any current 
tinnitus is related to service.  This examination was 
conducted in April 2007.  Unfortunately, the examiner found 
that it could not be determined whether the veteran's 
tinnitus was related to service without resort to speculation 
as the veteran was unable to give a specific date as to when 
his tinnitus first started.  The Board notes that at his 
September 2008 Board hearing the veteran noted that he had 
noticed the tinnitus ever since he left the military.  
Accordingly, as the veteran has identified a relatively 
specific time for onset of his tinnitus, and as the provision 
of a nexus opinion is necessary prior to the issuance of a 
final decision on this claim, on Remand the veteran should be 
scheduled for a new audiological examination to determine the 
likely etiology of any current tinnitus.  

In regard to the veteran's claim for bilateral knee 
disability, the Board notes that an October 2004 VA record 
shows that the veteran has osteoarthritis of both knees and 
an October 2004 MRI of the right knee more specifically shows 
significant osteoarthiritis and a torn meniscus.  Also, the 
veteran has testified that he had a large number of parachute 
jumps during service; that he incurred frostbite during 
service; and that his current bilateral knee disability is 
related to both the jumps and the frostbite.  What is lacking 
from the record is any medical evidence showing a nexus 
between the knee disability and the parachute jumps and/or 
frostbite.  As the veteran did earn a parachute badge and as 
veterans who served as parachutists have been specifically 
identified as those who might develop disability related to 
their jumps after service (see Mclendon, 20 Vet. App. 79, 
83), the Board finds that a VA examination is necessary prior 
to final adjudication of this claim.  

The veteran also appears to have some level of bilateral foot 
disability as an August 2005 VA record shows that he had a 3-
week history of sharp pain and numbness in the bilateral 
feet, in the dorsal and plantar surfaces, as well as the 
medial ankles.  This pain was found to be consistent with 
peripheral neuropathy.  As the veteran has attributed his 
foot problems to parachute jumps in service, frostbite in 
service, and being issued the wrong sized boots during basic 
training, and as this assertion is at least plausible, the 
Board finds that a VA medical examination is also necessary 
prior to final adjudication of this claim.

The veteran has additionally alleged that he injured his 
groin in service during Operation Desert Strike and that his 
current groin bulge and discomfort was at least partially 
caused by this initial injury in service.  As the veteran's 
allegations in this regard have not been found not credible, 
and as the case must be remanded for other VA examinations, 
on Remand the veteran should also be provided a VA 
examination of the groin area.  The examiner should 
specifically determine whether the veteran has any current 
diagnosable groin pathology and if so, whether it is likely 
that such pathology is related to his initial reported injury 
in service.    

Regarding the claim for pneumonia, the Board notes that the 
veteran has asserted that he was hospitalized for this 
illness during basic training and as a result, he had to be 
cycled back through basic training.  The personnel records 
that the veteran provided do show that he had two periods of 
basic training, lending some credence to this assertion.  
Also, although it does not appear that he has received any 
treatment for lung-related problems after service, he did 
testify at his September 2008 hearing that he sometimes has 
difficulty inhaling and sometimes has chest pain.  Given that 
the case must be remanded anyway, the veteran should be 
afforded a VA examination to determine whether he has any 
current lung-related pathology, and if so, whether such 
pathology could be a residual of the pneumonia he experienced 
in service.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide authorization for the RO to obtain 
any pertinent medical records from 
Inglewood Radiology, UCLA Harbor General 
Hospital, Martin Luther King Hospital, 
Watts Health Foundation and "Harvard 
General."  The RO should then obtain 
available records from all sources for 
which the veteran has provided 
authorizations.  If the veteran does not 
provide authorization for any of these 
sources, the RO should specifically 
document this in the record.  

2.  The RO should also ask the veteran to 
identify all sources of treatment or 
evaluation he has received for bilateral 
knee disability, bilateral foot 
disability, groin disability, tinnitus and 
lung-related disability since October 2005 
and should secure copies of complete 
records of the treatment or evaluation 
from all sources identified.

3.  The RO should arrange for a VA 
audiological  evaluation to determine the 
likely etiology of any current tinnitus.   
The veteran's claims folder should be made 
available to the examiner in conjunction 
with the examination.  Any indicated tests 
should be performed.  The examiner should 
then provide an opinion whether, based on 
the circumstances of the veteran's active 
service and his reported noise exposure 
therein, any current tinnitus is at least 
as likely as not (i.e. a 50 percent chance 
or greater) related to his military 
service.  The examiner should explain the 
rationale for the opinion given and should 
provide the requested opinion even if it 
requires resort to speculation. 

4.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the nature and etiology of the 
veteran's current bilateral foot and knee 
disabilities and any current groin 
disability.  The veteran's claims folder 
should be made available to the examiner 
in conjunction with the examination.  

A)  Regarding the bilateral knee 
disability, the examiner should provide 
current diagnoses for both knees.  The 
examiner should then provide an opinion 
whether such disability is at least as 
likely as not (i.e. a 50 percent chance or 
greater) related to the veteran's military 
service including exposure to frostbite 
and multiple parachute jumps therein.  

B)  Regarding the bilateral foot 
disability, the examiner should provide 
current diagnoses for both feet.  The 
examiner should then indicate whether the 
current pathology could be a residual of 
exposure to frostbite in service.  
Finally, the examiner should provide an 
opinion whether any bilateral foot 
disability is at least as likely as not 
related to the veteran's military service, 
including initially being assigned the 
wrong sized boots during basic training, 
exposure to frostbite and multiple 
parachute jumps therein.

C)  Regarding potential groin disability, 
the examiner should first determine 
whether the veteran has any diagnosable 
groin pathology.  If so, the examiner 
should provide an opinion as to whether 
such pathology is at least as likely as 
not (i.e. a 50 percent chance or greater) 
related to the veteran's reported groin 
injury in service. 

The examiner should explain the rationale 
for all opinions given and should provide 
all requested opinions even if they 
require resort to speculation. 
   
5.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the nature and etiology of any 
current pulmonary disability.  The 
veteran's claims folder should be made 
available to the examiner in conjunction 
with the examination.  Any indicated tests 
should be performed.  The examiner should 
then determine whether the veteran has any 
diagnosable pulmonary pathology.  If so, 
the examiner should provide an opinion as 
to whether such pathology is at least as 
likely as not (i.e. a 50 percent chance or 
greater) related to the veteran's military 
service.  The examiner should provide a 
rationale for the  opinion given and 
should provide the requested opinion even 
if it requires resort to speculation.

6.  The RO should then readjudicate the 
claims.  If any remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


